DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
The present office action is made in response to the Pre-amendment filed by applicant on 5/20/2019. It is noted that in the Pre-amendment, applicant has amended to claims 4-5, 8-13 and 17. There is not any claim being added into or canceled from the application. The pending claims are claims 1-17. It is also noted that there is not any change being made to the drawings and the specification being provided in the mentioned Pre-amendment.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings contain thirteen sheets of figures 1-3, 4A-4B, 5, 6A-6B, 7A-7B, 8A-8B, and 9-16 were received on 5/20/2019.  These drawings are objected by the examiner for the following reasons.
5.	The drawings are objected to because the term(s) appeared in fig. 7B is unclear. In particular, what does applicant mean by “I  nject”?.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
6.	The drawings are objected to because the use of references of “53” and “54” for components shown in fig. 15 does not match with the description provided in page 34 of the specification. In particular, while page 34, line 12, states that the reference of “53” is referred to a detector; however, the number “54” is used to refer to a detector in fig. 15 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
7.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference of “24” as mentioned in page 24 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
8.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
9.	The specification is objected to because it does not have sufficient headlines for the purpose of providing a clear framework of the specification. For instance, the specification does not have a headline such as “DETAILED DESCRIPTION OF THE INVENTION”.

Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.

(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
10.	The Summary as provided in pages 2-10 is objected to because it contains numerous details of the invention and also refers to prior art. Applicant needs to provide a brief technical description of the invention in the Summary and moves other detailed description to the section of “DETAILED DESCRIPTION OF THE INVENTION”. Appropriate correction is required.
11.	The disclosure is objected to because of the following informalities: a) Pages 10-12: The brief descriptions of figures 1-16 are unclear. What does applicant mean by “[FIG. 1] FIG. 1”? Should the terms “[FIG. 1] FIG. 1” appeared in the page 10 on line 25 be changed to --FIG. 1--? It is also suggested a similar change to each of terms “[FIG. 2] FIG. 2”, “[FIG. 3] FIG. 3” … “[FIG. 16] FIG. 16” appeared in pages 11-12 of the present specification; b) Page 27: the use of reference “26” is not consistent. It is noted that while “26” is used to refer to a “casing” on line 7; however, that number is referred to a “housing” in the same page on each lines 11, 14, 15, 21 and 22. There are still some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification. Appropriate correction is required.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,    as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In particular, the smartphone (25) as described in pages 27-30 and shown in fig. 9 does not provide support for the feature thereof “an imaging element … top portion” as provided in the claim on line 4. Applicant should note that in the mentioned pages and shown in fig. 9, the smartphone (25) comprises a substrate (32), a camera unit (27) comprises a housing (33), a lens barrel (1), a lens (34), a sensor cover (35) and an imaging element (36). The lens barrel (1) supports the lens (34) and the sensor cover (35) supports the imaging element (36). The specification does not disclose or support that the imaging element (36) is disposed on the lens barrel (1) as claimed.

14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 1 and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is rejected by the features thereof “the anti-reflective structure … a bottom portion” (lines 5-8). In particular, it is unclear how a recess having an inclined surface can form at least one punctiform or linear apex portion at a bottom portion as defined in the mentioned features. Applicant should note that the terms “at least one punctiform or linear apex portion” is understood as there are more than one punctiform or linear apex portions. Applicant should further review the specification in particular in pages 13-23 and pages 30-31 and figs. 3-6 and 10-12 which discloses that each recess defines or forms only one punctiform or linear apex portion.
a total inclined angle of all inclined surfaces of all recesses is in the range of 100 to 450 with respect to a normal to the base surface?
c) Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “the opening portions ... to 0.4 mm” (line 2). What does applicant mean by the mentioned features? Does applicant intend to mean that a total size of all openings of all recesses is in the range of 0.05 mm to 0.4 mm?
d) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “a depth of the recesses ... to 2.0 mm” (line 2). What does applicant mean by the mentioned features? How can a plurality of recesses have only a depth?
e) Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “the base surface … is exposed” (lines 2-3). The mentioned features are rejected for the following reasons:
e1) what “state” does applicant imply here? 
e2) the feature thereof “the raw material” (line 3) lacks a proper antecedent basis; and
e3) how the base surface and the inclined surfaces are finished to the so-called “a state” so that the raw material is exposed?
f) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.	Claims 1-4, 12 and 17, as best as understood, are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Noguchi et al (Japanese reference No. 2009-198627, submitted by applicant).
Noguchi et al discloses an anti-reflective structural body constituted of an integrally molded article, see paragraphs [0001] and [0032]. 
Regarding to the structure of the body as recited in present claim 1, the body (3) as described by Noguchi et al in paragraphs [0012]-[0015] and shown in fig. 1 comprising an anti-reflective structure formed on a base surface that forms an outer surface of the molded article. The anti-reflective structure includes a plurality of recesses (4), each being formed such that each recess is recessed from the base surface independently of mutually adjacent recesses and having four inclined surfaces which each surface inclines with respect to the base surface. The four inclined surfaces form one punctiform at a bottom portion. See fig.1.

Regarding to the present claim 2, the plurality of recesses (4) include a plurality of conical recesses wherein the four inclined surfaces of each recess form a punctiform apex portion. See paragraphs [0013] and [0030], and fig. 1.
Regarding to the present claim 3, the conical recesses (4) include polygonal conical recesses, each having a polygonal opening portion, and the anti-reflective structural body comprises ridgeline portions (3t) disposed on the base surface at boundary portions of the polygonal conical recesses that are mutually adjacent. See paragraphs [0015] and [0030] and fig. 1.
Regarding to the present claim 4, the conical recesses (4) include quadrilateral conical recesses, each having a quadrilateral opening portion, and the quadrilateral conical recesses are arrayed in a lattice. See paragraph [0030] and fig.1.
Regarding to the present claim 12, it is note that the base surface and the inclined surfaces of the recesses (4) are finished to a state where the raw material of the molded article is exposed. The support for that conclusion is that there is not any coating is formed on each inclined surface of each recess. Applicant is respectfully invited to review the present specification in each paragraphs [0058] and [0068] which discloses that the raw material is exposed due to an absent of a coating on the inclined surface. 
.
Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claims 6-7, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al in view of Hsu et al (US Publication No. 2008/0137202).
It is noted that while Noguchi et al discloses each recesses (4) of the anti-reflective structure (3) has a polygonal configuration having four sides and four inclined surfaces which each surface inclines with respect to the base surface and the four inclined surfaces form one punctiform at a bottom portion, see fig. 1; however, Noguchi et al does not clearly disclose that 
each of the recesses has a rectangular configuration which satisfies the features thereof “a first inclined surface and a second inclined surface, respectively extending from a first side and a second side, which, among four sides of the opening portion, face each other, form a linear apex portion, and a third inclined surface and a fourth inclined surface, respectively extending from a remaining third side and fourth side among the four sides of the opening portion, form punctiform apex portions with the first inclined surface and the second inclined surface, at respective end portions of the linear apex portion” as recited in present claim 6, and the 
However, the features related to the structure of the recess as claimed is merely that of a preferred embodiment and no criticality has been disclosed. The support for that conclusion is found in the present specification and shown in figs 3-4 in which each recess has a square configuration. Further, an article having a plurality of recesses formed on a base surface of the article wherein each recess has a rectangular configuration instead of a square configuration is known to one skilled in the art as can be seen in the article provided by Hsu et al. In particular, Hsu et al discloses an optical article having a plurality of recesses formed on a base surface of the article wherein the recesses each has a square configuration, see paragraph [0032] and fig. 7 or each recess has a rectangular configuration, see paragraph [0033] and fig. 8. It is noted that as shown in fig. 8, a first inclined surface and a second inclined surface, respectively extending from a first side and a second side form a linear apex portion, and a third inclined surface and a fourth inclined surface form punctiform apex portions with the first inclined surface and the second inclined surface, at respective end portions of the linear apex portion wherein the first side and the second side are made longer than the third side and the fourth side. 
Thus, absent any showing of criticality, it would have obvious to one skilled in the art before the effective filing date of the invention to modify the anti-reflective structure as provided by Noguchi et al by using a structure having a plurality of recesses wherein each recess has a rectangular configuration instead of a square configuration as suggested by Hsu et al to meet a particular application.
9, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al in view of Hsu et al (US Patent No. 7,628,514).
It is noted that while Noguchi et al discloses that each inclined surface of recess forms an angle with respect to a normal to the base surface, see figs. 1(a) and 1(b); however, Noguchi et al does not clearly disclose that the angle formed between an inclined surface of each recess and the normal to the base surface is in a range of 100 to 450 with as recited in present claim 9. However, an article having a plurality of recesses formed on a base surface wherein each inclined surface of each recess forms an angle with a normal line of the base surface in a range of 300 to 600 is known to one skilled in the art as can be seen in the article provided by Hsu et al, see paragraph [0019] and fig. 3. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the anti-reflective structure as provided by Noguchi et al by adjusting the angle between each inclined surface of each recess with the normal to the base surface by any suitable angle such as 300 or 350 to adjust the opt vial performance of the anti-reflective structure for meeting a particular application. 22.	Claim 13, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al in view of Noguchi et al (Japanese reference No. 2007-322763, submitted by applicant, hereafter, Noguchi ‘763).
It is noted that while Noguchi et al does not discloses that the ray material of the article contains a black color as recited in present claim 13; however, an article having a plurality of recesses wherein the article has a raw material with a color is disclosed in the art as can be seen in the article provided by Noguchi ‘763, see paragraph [0041]. While Noguchi ‘763 does not clearly discloses that the color material is a black color; however, a limitation of the color .
23.	Claims 5, 8, 10-11 and 14-16, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al in view of Noguchi et al (Japanese reference No. 2007-322763, submitted by applicant, hereafter, Noguchi ‘763) as applied to claim 13 and further in view of Shindo et al (US Publication No. 2014/0168797).
The combined product as provided by Noguchi et al and Noguchi ‘763 does not disclose that the anti-reflective structure is used in an optical device having a lens barrel supporting a lens and an image element as recited in present claims 14-16 and the values of the pitch, the opening size of each recess, and the depth of each recess as recited in present claims 5, 8 and 10-11.
However, an optical device such as a camera having a lens barrel for supporting a lens and an article for preventing the light reflection wherein the camera as understood comprises an image sensor is disclosed in the art as can be seen in the camera provided by Shindo et al. 
In particular, regarding to present claims 14-16, Shindo et al discloses a camera having an article. The article as described in paragraphs [0025]-[0030] and fig. 1 comprises the following features: a  lens barrel (20) which has a cylindrical portion defining a hollow internal space for supporting a lens (21) and an annular top portion (22S) formed integral to one end of the cylindrical portion and having an aperture which concise with the internal portion of the lens .
Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THONG Q NGUYEN/Primary Examiner, Art Unit 2872